Citation Nr: 0512713	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to accrued benefits for a period of time in 
excess of two years.


REPRESENTATION

Appellant represented by:	Steven F. Nardizzi, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) that the 
appellant, the veteran's surviving spouse, was not entitled 
to accrued benefits in excess of the amount paid for the two 
year period preceding his death.  The appellant perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  The veteran died in August 1984.

2.  At the time of his death he was not entitled to any 
additional periodic monetary benefits based on an existing 
rating or decision.

3.  In a February 2000 rating decision the RO determined that 
August 1945, September 1946, and November 1947 rating 
decisions were clearly and unmistakably erroneous in not 
awarding a 100 percent combined rating for the veteran's 
service-connected disabilities, thereby entitling the 
appellant to Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1318.

4.  In March 2000 the RO awarded the appellant $5968, 
representing the increase in benefits to which the veteran 
would have been entitled for the two years preceding his 
death.




CONCLUSION OF LAW

Entitlement to accrued benefits in excess of $5968, including 
the increase in benefits to which the veteran would have been 
entitled retroactively to April 1946, is not shown as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to the increase 
in compensation benefits to which the veteran would have been 
entitled retroactive to April 1, 1946.  She contends that 
because the prior rating decisions were found to be clearly 
and unmistakably erroneous, the effective date for her 
accrued benefits should be "as if the corrected decision had 
been made on the date of the reversed decision."

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and redefines VA's 
obligation to assist claimants in the development of their 
claims.  

The VCAA is generally applicable to all claims filed on or 
after November 9, 2000, the date of enactment.  See 
VAOPGCPREC 7-03.  The appellant's claim for increased accrued 
benefits was filed in October 2003.  The United States Court 
of Appeals for Veterans Claims (Court) has held, however, 
that the VCAA is not applicable if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Court has also held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In the 
instant case the facts are not in dispute; resolution of the 
appellant's appeal is dependent on interpretation of the 
statute pertaining to the payment of accrued benefits.  The 
appellant could not submit any additional evidence that could 
potentially change the outcome.  For these reasons the Board 
finds that the VCAA is not applicable to the appellant's 
claim.
Factual Background

The evidence shows that the veteran was wounded in combat in 
the European Theater during World War II.  In a January 1945 
rating decision the RO granted service connection for the 
residuals of shell fragment wounds to multiple areas, with a 
100 percent combined interim rating.  Following a VA 
examination, in an August 1945 rating decision the RO reduced 
the rating from 100 to 70 percent effective in July 1945.  
Following an additional examination, in September 1946 the RO 
increased the rating to 80 percent effective in April 1946.  
In November 1947 the RO determined that the September 1946 
rating decision was clearly and unmistakably erroneous in not 
awarding a combined rating of 90 percent, and established the 
90 percent rating effective in April 1946.  

The 90 percent rating was in effect until August 1984, when 
the veteran died.  The appellant claimed entitlement to 
Dependency and Indemnity Compensation (DIC) benefits and 
death pension in September 1984.  The RO awarded entitlement 
to death pension benefits, but in October 1984 denied 
entitlement to DIC benefits by finding that the cause of the 
veteran's death (cardiac failure due to gross 
atherosclerosis) was not related to service.  That finding 
was affirmed by the Board in an August 1985 decision.

The appellant, through her representative, again claimed 
entitlement to DIC benefits in May 1999 by asserting that the 
rating decisions in the 1940s were clearly and unmistakably 
erroneous in not continuing the award of the 100 percent 
combined rating for the veteran's service-connected 
disabilities.  In accordance with 38 U.S.C.A. § 1318, DIC 
benefits are payable to the surviving spouse if the veteran 
received, or was entitled to receive, compensation at the 
time of his death for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.  By establishing 
that the prior rating decisions were clearly and unmistakable 
erroneous, the appellant would be entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  See Wingo v. 
West, 11 Vet. App. 307 (1998).

In a February 2000 rating decision the RO determined that the 
prior rating decisions were clearly and unmistakably 
erroneous in not rating all of the injuries resulting from 
the shrapnel wounds, and that the veteran was entitled to a 
100 percent rating effective April 1, 1946, and continuously 
since then.  That finding allowed the appellant's entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318, which the RO 
awarded effective September 1, 1984, based on the claim she 
filed in September 1984.  The RO also awarded accrued 
benefits in the amount of $5968, which represented the 
difference between the compensation payable at a 90 percent 
rate and that payable at a 100 percent rate for the two years 
preceding the veteran's death.
Analysis

In an October 2003 statement the appellant, through her 
representative, asserted that she was entitled to the 
difference between the compensation payable at the 90 percent 
rate and that payable at the 100 percent rate retroactive to 
April 1, 1946.  She cited to 38 C.F.R. § 3.105(a), which 
provides:

Error.  Previous determinations which are final and 
binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, 
service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal 
of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the 
corrected decision had been made on the date of the 
reversed decision.  

She asserted that, because the regulation provides that the 
reversal of a decision based on clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision, a "decision" 
existed at the time of the veteran's death authorizing 
retroactive compensation to the veteran.  Because the 
retroactive compensation was due and unpaid to the veteran at 
the time of his death, she asserted that the full amount of 
the retroactive compensation is payable to her in accordance 
with 38 U.S.C.A. § 5121(a).  That statute provides:

Except as provided in sections 3329 and 3330 of 
title 31, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this 
section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual be paid as follows: 
.... 
(2) Upon the death of a veteran, to the living 
person first listed below: 
(A) The veteran's spouse. . . .

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in August 1984, the appellant's claim must be considered 
under the version of 38 U.S.C.A. § 5121(a) previously in 
effect, which limited eligibility for accrued benefits to a 
two-year period.

The Court interpreted this section of the statute in Bonny v. 
Principi, 16 Vet. App. 504 (2002).  The facts of the case in 
Bonny are similar to the case now before the Board, with one 
very significant difference.  In Bonny the veteran, who 
incurred gunshot wounds in World War II, was assigned a 
30 percent rating for the residuals of the wounds in February 
1948.  In August 1995, during his lifetime, the RO determined 
that the February 1948 decision was clearly and unmistakably 
erroneous in not assigning a 50 percent rating.  Five days 
after this decision was rendered, the veteran died.  The RO 
awarded his surviving spouse the difference between the 
amount of compensation payable at the 30 percent rate and 
that payable at a 50 percent rate as an accrued benefit for 
the two years preceding his death.  The appellant appealed, 
and asserted that she was entitled to the full compensation 
that would have been payable to the veteran retroactive to 
February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded 
and unpaid," and that when benefits have been awarded but 
not paid prior to the veteran's death, the eligible survivor 
is entitled to receive the entire amount of the award.  
Bonny, 16 Vet. App. at 507.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) also reviewed this section of the statute 
in Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  In 
Terry the veteran, during his lifetime, claimed that a May 
1986 decision was clearly and unmistakably erroneous in 
awarding an effective date of April 14, 1986, for a total 
rating based on individual unemployability, and asserted that 
he was entitled to an effective date in April 1985.  The RO 
denied that claim in July 1995, and the veteran appealed the 
decision to the Board.  He died, however, in August 1997, 
prior to the Board's consideration of his appeal.  His 
surviving spouse in September 1997 claimed entitlement to his 
unpaid accrued benefits for April 1985 to April 1986.  

In Terry the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute.  The Federal Circuit determined that 38 U.S.C.A. 
§ 5121(a) did not limit the survivor's eligibility for 
accrued benefits to the two years immediately preceding the 
veteran's death, but that the survivor was entitled to the 
accrued benefits due the veteran for any two year period.  
The Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid."  In Terry, as in 
this case, the veteran had not been found to be entitled to 
any retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

In the case now before the Board, the appellant asserts that 
she is entitled to the full retroactive benefits that would 
have been payable to the veteran had he lived.  In accordance 
with 38 C.F.R. § 3.400(k), the effective date for the 
increase in the veteran's rating from 90 to 100 percent based 
on a finding of clear and unmistakable error in the 1940's 
rating decisions would have been April 1, 1946 (or August 1, 
1945, when his rating was initially reduced to 70 percent).  
Although the appellant's eligibility for the retroactive 
benefits is derived from the veteran's eligibility, her 
eligibility for such benefits is distinct and separate from 
that of the veteran.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  

In determining her eligibility for such benefits, she is 
limited by the provisions of 38 U.S.C.A. § 5121(a).  Because 
the finding of clear and unmistakable error in the 1940s 
rating decisions was made more than 15 years after the 
veteran's death, and he had not been found to be entitled to 
retroactive benefits during his lifetime, there are no 
"benefits awarded but unpaid" to which the appellant might 
be entitled.  Her eligibility for benefits payable on the 
veteran's death is, therefore, limited to "accrued 
benefits" and cannot exceed the benefits payable for a two-
year period.  Those benefits have already been paid to her.  

For the reasons shown above the Board finds, as a matter of 
law, that the appellant is not entitled to the payment of 
accrued benefits for a period of time in excess of two years.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit or the 
lack of entitlement under the law).


ORDER

The claim of entitlement to accrued benefits for a period of 
time in excess of two years is denied.

	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


